Deemer, C. J.
(dissenting). — My dissent in this case must he even more emphatic than in the case of Scott v. Sovereign Camp, referred to in the majority opinion. In this ease, the experiments were conducted with a piece of *556hog meat placed on a cabbage bead. Save in a figurative sense, I have heard of human heads being called cabbage heads, but never before has such an idea been treated seriously. I do not believe that a piece of hog meat (otherwise und'escribed) should be treated as the equivalent of the skin and flesh upon a human head. Moreover, it is admitted in this record that there was no similarity in the revolvers used and there is no showing of similarity in the loading of the shells. Every man knows that some cartridges are loaded with black powder and some with smokeless; and it is common knowledge that the force of an explosion from a 22 cartridge is less than from one of large size, as a 32 or a 40 one. That the results of experiments can only be given when they are shown to have been had under substantially similar conditions, as the main fact inquired about, is too fundamental to require the citation of authorities, but see, Burg v. Chicago, R. I. & P. R. R., 90 Iowa, 106; State v. Fletcher, 24 Or. 295 (33 Pac. 575); State v. Cater, 100 Iowa, 507; McMurrin v. Rigby, 80 Iowa, 322; Mayer v. Thompson Co., 116 Ala. 634. Another significant fact is that the experiments were not performed in the presence of the jury.
On the proposition here involved, I quote the following from State v. Justus, 11 Or. 178 (8 Pac. 337, 50 Am. Rep. 470). “When it is considered how much other marked characteristics in conjunction with powder burns aid in determining the fact of near wounds — what seemingly immaterial circumstances — even the kind or compound of the wadding used, may affect the appearance of gunshot wounds, how fundamentally different is the human body in nature and texture from the substance upon which the experiments were made; and when it is considered how important it is that experiments should be based on conditions and circumstances as nearly as possible like the matter they are intended to illustrate, to avoid the liability to misconception, or error from some supposed agreement *557or resemblance, we should certainly hesitate to admit such experiments as evidence, unless supported by reason or sanctioned by authority.”
That experiments should be made with a gun of the same make or caliber and that a similar charge or cartridge should be used, see, as exactly in point, Morton v. State (Tex. Cr. R.) 71 S. W. 280, which is closely in point. Clark v. State, 38 Tex. Cr. App. 30 (40 S. W. 992); State v. Nagle, 25 R. I. 105 (54 Atl. 1063, 105 Am. St. Rep. 864); State v. Asbel, 57 Kan. 398 (46 Pac. 770); People v. Clark, 84 Cal. 573 (24 Pac. 313); Beckett v. N. W. Masonic Aid Ass’n, 67 Minn. 298 (69 N. W. 923); and cases cited in 12 Am. & Eng. Ency. of Law (2d Ed.) p. 407.
I think the majority are in error in <holding, in the first division of this opinion, that the experiments were under similar conditions to the main fact which was the subject of inquiry. I do not think that the examination of Dr. Bannister by the defendant opened the door to the testimony offered by plaintiff, as suggested by the majority. In the first place, plaintiff did not object to the testimony of Dr. Bannister, thus admitting that his experiments were made under similar conditions, and there is absolutely nothing in his testimony showing that they were not so made. There is absolutely nothing to show that he did not use the same kind of revolver and nothing to show that he did not use the human head 'of one deceased, as he might well have done. A careful reading of his testimony clearly shows that the door was not opened to plaintiff to show the results of incompetent experiments. If there is anything to show that he used a different sized revolver from that with which the wound was inflicted upon the deceased, or that he used anything in his experiments similar to a piece of hog meat and a cabbage head, I have not found it. Unless it affirmatively appears that he did, plaintiff was not justified *558in using such experiments upon the theory that defendant had made such testimony competent by making the same kind of experiments itself. It may be that the hog meat and cabbage head were not formally offered in evidence, but the majority admit that they were brought into court by the witness, were present when the court made the rulings, and were used in the case just as the pork rind and hog’s head were 'in the case against the Sovereign Camp. In that case it was held in order to avoid a reversal, that this use made them testimony, and as no objection was made thereto, the subsequent reception of the, things themselves added nothing to what was already in evidence without objection. Now in this counsel objected to the use of the meat or rind and cabbage by the witness, because of dissimilarities, etc., but his objections were overruled, and the majority say in this opinion that he was not objecting to the introduction of the cabbage head and meat. Counsel seems 'to be caught here between the upper and nether millstone. The rule should be the same in the two cases. Even conceding that an expert may make up his opinion from observations and various, experiments, it does not- follow that he can make the instruments used by him material and competent as substantive and independent testimony by such use. This is closely pointed out in People v. Thompson, 122 Mich. 411 (81 N. W. 344), from which I quote the following: “The record does not show that it was .contended or argued that, because steam could, by the use of oil as fuel under one boiler, be raised in a given time, therefore it would have a like effect under the boiler which was in charge of Mr. Thompson. The results of the experiments were given as showing the qualifications of the witness, who testified as to the probable effect of the firing of the boiler in question in the manner in which it was fired.” I admit that some discretion, in such matters is allowed the trial court; but it is, nevertheless, the rule that experiments *559must be under similar conditions. If not, the results thereof admitted in testimony are clearly prejudicial, as an examination of the cases heretofore cited will show.
II. I specially dissent from the holding that instructions six and seven as given by the trial court were not erroneous. Instruction No. 6, to my mind, does more than state the rule as to circumstantial evidence. It gives the rule applicable to criminal cases, and not the one which should be applied to civil ones. In civil cases, although the evidence be circumstantial, nothing more than a preponderance is required; while in criminal ones the testimony must be such as to remove all reasonable doubt. The court, in effect, instructed that it was not enough that the circumstances be inconsistent with some other reasonable hypothesis; but that they should all point clearly to the fact of suicide. If this does not cast more of a burden upon defendant than he was required to bear, then I am mistaken as to the effect of the English language. The court, in its instruction, itself distinguished between the fact that the circumstances should be inconsistent with any other reasonable hypothesis of suicide by saying in addition, that they must all point clearly to the very fact of suicide. In this I think there was error. This error was intensified in the seventh instruction, wherein the jury was instructed that the defendant must satisfy them, by a preponderance of the evidence, that the wound was self-inflicted. This brings the case clearly within the rules of our former cases. See Rosenbaum v. Levitt, 109 Iowa, 292, and cases therein cited, and various cases since that time, which will readily be found in the Iowa Citator. The trial court emphasized and intensified this error by immediately saying that “if, after consulting all the evidence, you are unable to say by whom or how said wound was inflicted, then your verdict should be for the plaintiff.” The thought of the court in giving these two instructions is thus clearly shown. The circumstances shown must *560all point clearly to the fact of suicide, and the burden was on defendant to satisfy the jury by a preponderance of the testimony that the wound was self-inflicted; not only this, but the jury was required to find the very truth as to how the wound was inflicted before a verdict could be rendered for defendant. In other words, unless the jury was able to say' in very truth by whom or how the wound •was inflicted, the verdict under the instructions had to be for plaintiff. These instructions, taken together, to my mind, clearly show what was in the mind of the court. But concede that the judge had some other thought in mind, it is manifest that a jury would be justified in placing my construction upon them. We sometimes forget, I think, that juries in civil cases must decide them from the preponderance of the testimony. They need not be satisfied as to the very truth of the matter. If this were the rule, many cases could never be decided, because it is often very difficult to determine the exact truth. Seasonable probabilities are all that is required in civil cases.
My thought in this connection is so well expressed in Stratton v. Ill. Cent. R. R., 95 Ill. 25, that I here quote therefrom the following: “Juries are required in civil cases to decide facts upon the weight or preponderance of the evidence, and this, too, where the proof does not show the fact in question to the satisfaction of the jury. In such cases, the jury may find any given fact in a given way, upon their judgment as to the weight or preponderance of the evidence, though they may have reasonable doubts as to the real truth. The law in such cases does not demand that every material allegation be established to the satisfaction of the jury, and it was error to tell the jury so in the instruction. The instruction referred to proof that plaintiff was not guilty of contributory negligence.” See, also, Harnish v. Hicks, 71 Ill. App. 551; Mitchell v. Hindman, 150 Ill. 538 (37 N. E. 916). As one judge expressed it, the burden of proof means no *561more than the balance of the proof, without reference to the exact truth. Munson v. Atwood, 30 Conn. 102.
We have followed these rules in Bryan v. Railroad, 63 Iowa, 464, from which I quote the following: “In civil cases, a fact may be found in accordance with the preponderance of the evidence, and yet the mind may he left in doubt as to the very truth” (The italics are mine.) “The triers of an issue in such cases should, when doubts arise, find for the side whereon the doubts have less weight.”
To my mind, the majority do not see the vital error in these instructions; certainly they have not answered the objections which I am now urging against them. One suggestion is made in the opinion I desire especially to note before closing, to the end that I may not be bound by the conclusion announced. My construction of the opinion is that even if these instructions be conceded to be erroneous, there was no error, because in other instructions the true rule is given. The difficulty with this proposition is that we can not tell which instructions the jury followed. If conflicting, as they must be if there is any point to the suggestion made by the majority, then, under numerous and familiar decisions heretofore made by this court which I need not cite, the judgment should be reversed.
I cannot close without referring specifically to the case of Mitchell v. Hindman, supra, wherein an instruction to the effect that one must prove to the satisfaction of the jury, by a clear preponderance of 'the testimony, was held to be erroneous. One other point regarding an analogy made by the majority in referring to special interrogatories. Suppose that plaintiff had submitted this special interrogatory to a jury, “By whom and how was the wound inflicted upon the deceased?” Would the trial court have been justified in denying it? Undoubtedly it would, for the reason that it called for testimony, rather than an ultimate fact. But suppose such had been submitted and *562the jury had said, “We do not know, but we believe from the testimony that deceased did it himself; yet how, we do not know.” Would this have been inconsistent -with a general verdict for defendant? Manifestly not, and yet if the majority are correct, a general verdict under such a finding should be set aside.
I have very grave doubts about the admissibility of the threats said to have been made by the colored man against the defendant. In view of these doubts, I think the instructions should have carefully guarded the rights of the defendant, and not required a clear showing — a satisfaction of mind — that deceased committed suicide. It certainly was not required of them that they should be able to point out the very man who did the shooting, or the manner in which it was done, before they could find for defendant.
This case, to my mind, is clearly one for reversal.